Per. Curiam.
The case presented ,by the record is in no respect materially different from what it was when it was here before. In the articles of copartnership between Medler and Gilson, it is recited that the note drawn by the former and endorsed by the latter, was put into the concern by the drawer as contribution to the common stock; but there is no covenant to defend the endorser against the bank, or even to account. Then as recourse on the contract of endorsement had been jmecluded by the statute of limitations, and as there was no covenant in the articles on which the plaintiff could recover against Medler, in an action at law, there was no ground on which he could, in equity, be subrogated to the rights of the bank against Medler.
Judgment affirmed.